Case: 21-50672       RESTRICTED Document: 00516295602          Page: 1    Date Filed: 04/26/2022




                     United States Court of Appeals
                          for the Fifth Circuit                             United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               April 26, 2022
                                        No. 21-50672
                                      Summary Calendar                        Lyle W. Cayce
                                                                                   Clerk


         United States of America,

                                                                   Plaintiff—Appellee,

                                             versus

         Rochelle Lynn Jones,

                                                               Defendant—Appellant.


                          Appeal from the United States District Court
                               for the Western District of Texas
                                    USDC No. 7:21-CR-48-2


         Before Wiener, Dennis, and Haynes, Circuit Judges.
         Per Curiam:*
                 Defendant-Appellant Rochelle Lynn Jones pleaded guilty to
         possession of a firearm after a felony conviction and was sentenced to 27
         months of imprisonment. She claims on appeal that the district court erred
         in its guidelines calculation when it applied a four-level enhancement


                 *
                  Pursuant to 5th Circuit Rule 47.5, the court has determined that this
         opinion should not be published and is not precedent except under the limited
         circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50672       RESTRICTED Document: 00516295602                       Page: 2       Date Filed: 04/26/2022




                                                   No. 21-50672


         pursuant to U.S.S.G. § 2K2.1(b)(6)(B) for possessing a firearm in connection
         with another felony offense.
                 “In determining whether a Guidelines enhancement applies, the
         district court is allowed to draw reasonable inferences from the facts, and
         these inferences are fact findings reviewed for clear error.”1 For example,
         “the district court’s determination of the relationship between the firearm
         and another offense [for purposes of § 2K2.1(b)(6)(B)] is a factual finding”
         reviewed for clear error.2 If a factual finding “is plausible in light of the record
         as a whole,” then it is not clearly erroneous.3
                 Jones’s primary contention is that the district court erred in finding
         that she participated in a drug trafficking offense. We disagree. According to
         the presentence report (“PSR”) and a subsequent addendum, the Odessa,
         Texas police department arranged a controlled drug buy at a trailer where
         Jones lived with her boyfriend, Nathan Myers. A cooperating individual
         (“CI”) handed money to Myers. Next, a woman inside the trailer, identified
         in the PSR addendum as Jones, placed a bag of methamphetamine on a table.
         Later, while executing a search warrant on the trailer, police found Jones
         attempting to conceal methamphetamine and heroin by swallowing them.
                 Jones challenges the PSR addendum’s statement that the CI saw her
         place the drugs on the table. But, that statement was a permissible basis for
         the enhancement regardless of whether it reflects the CI’s affirmative
         identification of Jones or a “reasonable inference[]” drawn from the facts in




                 1
                  United States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010) (citing United States
         v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006)).
                 2
                     Id. (citing United States v. Condren, 18 F.3d 1190, 1199–1200 (5th Cir. 1994)).
                 3
                     Id. (citing United States v. Cooper, 274 F.3d 230, 238 (5th Cir. 2001)).




                                                         2
Case: 21-50672       RESTRICTED Document: 00516295602                       Page: 3      Date Filed: 04/26/2022




                                                   No. 21-50672


         the record.4 Based on this record, the district court’s finding that Jones
         participated in a drug trafficking offense is plausible.5
                 According to Application Note 14(B)(ii), when the relevant other
         felony is a drug trafficking offense, the enhancement automatically applies if
         a “firearm is found in close proximity to drugs, drug-manufacturing
         materials, or drug paraphernalia,” as is true of the instant case.6 Jones
         contends, however, that the district court erred by deferring to this
         application note. She claims that the Supreme Court’s decision in Kisor v.
         Wilkie, 139 S. Ct. 2400 (2019), forbids this.
                 Jones’s objections in the district court were not sufficiently specific to
         permit that court to address the gravamen of this theory. Our review is
         therefore for plain error.7 She correctly concedes that she cannot establish
         that the district court clearly or obviously erred in relying on Application
         Note 14(b)(ii), given the lack of controlling case law addressing Kisor’s effect
         on the Guidelines.8
                 The district court’s judgment is AFFIRMED.




                 4
                     See Caldwell, 448 F.3d at 290.
                 5
                     See United States v. Jeffries, 587 F.3d 690, 692 (5th Cir. 2009).
                 6
                     U.S.S.G. § 2K2.1, comment. (n.14(B)(ii)); see Jeffries, 587 F.3d at 692.
                 7
                     See United States v. Narez-Garcia, 819 F.3d 146, 149–50 (5th Cir. 2016).
                 8
                     See United States v. Ceron, 775 F.3d 222, 226 (5th Cir. 2014).




                                                         3